Citation Nr: 1512622	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder as secondary to a service-connected right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a cold injury of the left foot, to include whether the claim for service connection should be reconsidered.

3.  Entitlement to service connection for residuals of a cold injury of the left foot.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veterans Benefits Management System includes many records not currently associated with the VA paper claims file, including newly received service department records, VA treatment records, and VA rating decisions.  The Virtual VA claims processing system includes additional records of VA treatment and a transcript of the Veteran's November 2013 hearing before the undersigned Veterans Law Judge.  The AOJ will have the opportunity to review these records on remand.

The issues of entitlement to service connection a left shoulder disability, for hearing loss, and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Additional relevant service department records were associated with the VBMS claims file in April 2014, subsequent to final prior denials for service connection for residuals of frostbite of the left foot. 

2.  At a VA general medical examination in January 1969, less than one year after discharge from service, the Veteran was noted upon clinical evaluation to have a history of frostbite of the feet in 1966 with pain and other symptoms of the feet when chilled; underlying this diagnosis, the examiner found the Veteran to have markedly impaired pulse in the posterior tibial and dorsal arteries of both feet with hyperkeratoses of the skin on the soles and between the toes of the feet, secondary to the claimed frostbite in December 1966.

3.  At a VA special orthopedic examination in January 1969, less than one year after discharge from service, the examiner found the Veteran to have arthritis, chronic first metatarsal phalangeal joint, right and left feet, mild; x-rays were negative.

4.  On November 21, 2013, VA received a written statement and Board hearing testimony from the Veteran that he sought to withdraw his claim for service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for residuals of a cold injury of the left foot is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a),(c) (2014).

2.  The criteria for service connection for residuals of a cold injury of the left foot are met.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).

3.  The appeal for service connection for sleep apnea is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101(d) (2014).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Foot Cold Injury Residuals

In this decision the Board grants the Veteran's claims for service connection for residuals of cold injury of the left foot.  As a result, no further discussion of VA's duty to notice and assist with respect to these claims is required.

Aside from the currently appealed claim, the Veteran has been denied service connection for frostbite of the left foot on prior occasions, for the first time in January 1969, and most recently in September 2008.  Neither a notice of disagreement nor new and material evidence was received within one year of notice of the September 2008 decision, and the decisions were final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b) (2014).

However, in April 2014, additional relevant service department records were received.  Although the Veteran's service treatment records and limited service personnel records had been received on prior occasions, the newly received set of records included a complete set of the Veteran's service personnel records.  They are relevant to his claim as they provide additional details as to his period of service in Korea.  As a result, the claim is to be reconsidered without the requirement that new and material evidence be received to reopen the claim.  See 38 C.F.R. § 3.156(c).  Accordingly, the claim for service connection for service connection for frostbite of the left foot is to be reconsidered. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has been granted service connection for cold injury to the right foot, but denied for the left foot, essentially because after an incident of cold exposure during service, in December 1966, symptoms were specifically noted in the right foot but not the left foot.

A service treatment record dated in December 1966 indicates that he was seen for possible cold injury.  The treating clinician noted slight hypesthesia on the right third and fourth toes, with no swelling, erythema or blisters.  The impression was no evidence of cold injury.  It was recommended that he change socks frequently and he was advised as to foot hygiene.  At a June 1968 service discharge examination, clinical evaluation of the feet was noted to be normal   The Veteran indicated no history of foot trouble at the examination.

At a VA general medical examination in January 1969, less than one year after discharge from service, the Veteran was noted upon clinical evaluation to have a history of frostbite of the feet in 1966 with pain and other symptoms of the feet when chilled; underlying this diagnosis, the examiner found the Veteran to have markedly impaired pulse in the posterior tibial and dorsal arteries of both feet with hyperkeratoses of the skin on the soles and between the toes of the feet, secondary to the claimed frostbite in December 1966.

At a VA special orthopedic examination in January 1969, less than one year after discharge from service, the examiner found the Veteran to have arthritis, chronic first metatarsal phalangeal joint, right and left feet, mild, also from clinical evaluation.  A concurrent x-ray report noted normal feet.

At a VA examination in January 2013, the Veteran was diagnosed as having degenerative joint disease of the left foot, etiology unknown.  The diagnosis was based in part on prior X-rays that showed degenerative joint disease of both feet.  The examiner did not find the left foot disorders to be related to inservice cold injury for the reason that left foot symptoms were not specifically noted in the service treatment records after the Veteran's December 1966 exposure to severe cold.  However, the examiner appears to have overlooked the January 1969 VA examination results and the Veteran's competent and credible lay statements of continuous symptoms since service discharge.  The opinion of the examiner is therefore of diminished probative value.

The Board thus finds that service connection is warranted.  The 1969 and 2013 VA examiners found current disabilities of the left foot, to include cold injury residuals.  Additionally, the diagnosis of an organic disease of the nervous system was made within one year of service discharge.  Finally, the residuals are manifest to a compensable level within that year as the Veteran reported pain and cold sensitivity of his left foot.  Accordingly, entitlement to service connection for residuals of a cold injury of the left foot is warranted.

Service Connection for Sleep Apnea 

In November 2013, the Veteran submitted a written statement and testimony at a Board hearing expressing his desire to withdraw his appeal for service connection for sleep apnea.  By regulation, his notice of disagreement and substantive appeal as to these issues are therefore deemed withdrawn.  See 38 C.F.R. § 20.204(c).  As a result, the Board lacks jurisdiction over the issue, and the appeal as to this issue is dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).


ORDER

Entitlement to service connection for residuals of a cold injury of the left foot is granted.

The appeal for service connection for sleep apnea is dismissed.


REMAND

Remand is required regarding the claim for service connection for a left shoulder disorder to obtain an addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a VA examiner found that the disorder was not due to or the result of the right shoulder disability; no aggravation opinion was provided.  A private physician submitted a statement that the left shoulder was aggravated by the right shoulder, but it wasn't clear that the physician had knowledge of the Veteran's medical evidence, to include the absence of left shoulder complaints for many years after the right shoulder was service-connected in 1969.  Accordingly, an addendum opinion is required.

Remand is required regarding the claims for service connection for hearing loss and tinnitus.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the 2011 VA examiner did not convert the Veteran's pre-induction May 1966 audiological results from American Standards Association (ASA) to International Standards Organization (ISO)-American National Standards Institute (ANSI) units.  VA has generally taken administrative notice that results of audiological testing conducted by the service department prior to November 1, 1967, were reported in ASA units, rather than International Standards Organization (ISO) units.  Second, the examiner did not acknowledge the Veteran's history of exposure to acoustic trauma during a blast in which he injured his right shoulder.  Accordingly, a new examination and opinion is required.  

Additionally, at his November 2013 Board hearing, the Veteran stated he was getting treatment at VA for his hearing loss and that one of his doctors had said his hearing loss could be related to service.  On remand, any additional relevant records of treatment for hearing loss or tinnitus should be obtained.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all records have been associated with the claims file, obtain an addendum opinion regarding the etiology of the left shoulder disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of the 2013 VA examination and the 2012 private opinion, and the service and post-service evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disorder is caused or aggravated by his service-connected right shoulder disorder, to include as via overuse of the left shoulder.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the hearing loss and tinnitus are caused or aggravated by the Veteran's military service.  

The examiner should convert audiological results indicated in the service treatment records to have been obtained prior to November 1967 from ASA to ISO units, unless the examiner finds a basis in the record for determining that the audiological results obtained prior to November 1967 were reported in other than ASA standard units.

The examiner must discuss the relevance of in-service acoustic trauma, including exposure to an explosion in the demilitarized zone in Korea of such intensity that the Veteran was thrown into the air and onto his head and right shoulder.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


